Exhibit 10.2


AMENDMENT NO. 2 TO AGREEMENT FOR THE
PURCHASE AND SALE OF
SERVICING RIGHTS


    
This AMENDMENT NO. 2 TO THE AGREEMENT FOR THE PURCHASE AND SALE OF SERVICING
RIGHTS (this “Amendment No. 2”), dated as of March 11, 2020 by and between New
Residential Mortgage LLC, as Purchaser (the “Purchaser”), PHH Mortgage
Corporation, as Seller (the “Seller”), and, solely for purposes of Sections 6.1,
6.9 and 6.15 and Articles I, X and XI of the Agreement (as defined below), PHH
Corporation, as Seller Parent (the “Seller Parent” and together with Seller and
Purchaser, the “Parties”).
RECITALS

WHEREAS, the Parties previously entered into that certain Agreement for the
Purchase and Sale of Servicing Rights, dated as of December 28, 2016 (as
amended, the “Agreement”) whereby from time to time the Seller has sold,
transferred and assigned and the Purchaser has purchased and assumed all right,
title and interest in and to certain Servicing Rights (the “Previous Servicing
Rights Sales”);
WHEREAS, the Purchaser, as the Servicing Rights Owner, and the Seller, as the
Subservicer, previously entered into that certain Amended and Restated Flow
Mortgage Loan Subservicing Agreement dated as of March 29, 2019 (the
“Subservicing Agreement”) pursuant to which the related Servicing Rights sold by
Seller to Purchaser under the Agreement were and are subserviced by the Seller;
WHEREAS, pursuant to the terms of the Agreement, the consummation of the sale of
any Servicing Rights as of any Sale Date was made conditioned on the
satisfaction of certain Conditions Precedent Provisions set forth in Articles
VII and VIII therein; and the receipt of certain consents required by the
Consent Conditions set forth in Sections 7.3 and 8.3 therein;
WHEREAS, with respect to each Closing which has occurred on each Sale Date from
the date of the Agreement through and including the date hereof, all such
Conditions Precedent Provisions and Consent Conditions have been satisfied;
WHEREAS, the Parties have agreed that no further sales of Servicing Rights shall
occur under the Agreement and wish to document such agreement as set forth
herein; and
WHEREAS, the Parties have agreed that any capitalized terms used herein shall
have the meanings ascribed to them in the Agreement.
NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the Parties hereby agree as follows:
1.
(a) Amendment to Article II. Article II of the Agreement is hereby amended to
add a new Section 2.4 as set forth immediately below:




“Section 2.4 No Further Sales. Beginning on and after July 1, 2019, the parties
agree that no further Servicing Rights owned by Seller shall be sold to
Purchaser pursuant to this Agreement and Purchaser shall in no event be deemed
to have any right, title or interest with respect to the Servicing Rights
currently owned by Seller and not previously sold to Purchaser under the terms
set forth herein and no such unsold Servicing Rights shall be subject to the
terms of this Agreement. With respect to any Servicing Right previously sold
hereunder by Seller to Purchaser, the terms of this Agreement shall survive in
accordance with the terms set forth herein.”


(b) Deletion of Section 6.9. For purposes of this Amendment No. 2, Section 6.9
of the Agreement is hereby deleted in its entirety.


2.
No Termination; Continued Subservicing. The Parties hereby agree and acknowledge
that the terms of this Amendment No. 2, including without limitation the terms
of new Section 2.4 set forth above, shall not be deemed to create or trigger a
termination of the Agreement as contemplated by Article X of the Agreement. With
respect to the Previous Servicing Rights Sales, all such Mortgage Loans subject
to Previous Servicing Rights Sales shall continue to be serviced by the
Subservicer in accordance with the Subservicing Agreement and the Parties
acknowledge and agree that in connection therewith all Condition Precedent
Provisions have been satisfied and Seller shall have no further obligation to
obtain any consents including without limitation any Required Consents or pay
any new Required Consent Fees incurred on or after the date hereof.



3.
Limited Effect. Except as amended hereby, the Agreement shall continue in full
force and effect in accordance with its terms. Reference to this Amendment No. 2
need not be made in the Agreement or any other instrument or document executed
in connection therewith, or in any certificate, letter or communication issued
or made pursuant to, or with respect to, the Agreement, any reference in any of
such items to the Agreement being sufficient to refer to the Agreement as
amended hereby.



4.
Counterparts. This Amendment No. 2 may be executed by each of the parties hereto
on any number of separate counterparts, each of which shall be an original and
all of which taken together shall constitute one and the same instrument.
Signatures of the Parties transmitted by facsimile or .pdf shall be deemed to
have the same effectiveness as if they are original signatures for all purposes.



5.
Defined Terms. Any terms capitalized but not otherwise defined herein shall have
the respective meanings set forth in the Agreement.



6.
Governing Law. This Amendment No. 2 shall be construed in accordance with the
laws of the State of New York and the obligations, rights, and remedies of the
parties hereunder shall be determined in accordance with such laws without
regard to conflict of laws doctrine applied in such state (other than Section
5-1401 and/or 5-1402 of the New York General Obligations Law which shall
govern).

[Signature page follows.]





IN WITNESS WHEREOF, each of the undersigned Parties to this Amendment No. 2 has
caused this Amendment No. 2 to be duly executed in its name by one of its duly
authorized officers on the date first set forth above.


NEW RESIDENTIAL MORTGAGE LLC


By: __/s/ Nick Santoro______________________
Name: Nicola Santoro, Jr.
Title: Chief Financial Officer and Chief Operating Officer


PHH MORTGAGE CORPORATION


By: __/s/ John V. Britti_______________________________
Name: John V. Britti
Title: Executive Vice President and Chief Investment Officer


Solely for purposes of Sections 6.1, 6.9 and 6.15 and Articles I, X and XI:


PHH CORPORATION


By: __/s/ John V. Britti______________________________
Name: John V. Britti
Title: President and Chief Executive Officer


1

